Citation Nr: 1046356	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  06-23 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the 
right knee, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for osteoarthritis of the 
left knee, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for a chronic disability 
characterized by numbness, tingling, and muscle weakness of the 
right lower extremity, to include as secondary to herbicide 
exposure.

4.  Entitlement to service connection for a chronic disability 
characterized by numbness, tingling, and muscle weakness of the 
left lower extremity, to include as secondary to herbicide 
exposure.

5.  Entitlement to service connection for osteoarthritis of the 
right elbow, to include as secondary to herbicide exposure.

6.  Entitlement to service connection for osteoarthritis of the 
left elbow, to include as secondary to herbicide exposure.

7.  Entitlement to service connection for a chronic disability 
characterized by numbness, tingling, and muscle weakness of the 
right upper extremity, to include as secondary to herbicide 
exposure.

8.  Entitlement to service connection for a chronic disability 
characterized by numbness, tingling, and muscle weakness of the 
left upper extremity, to include as secondary to herbicide 
exposure.

9.  Entitlement to service connection for a respiratory 
disability, to include as secondary to herbicide exposure.

10.  Entitlement to service connection for soft-tissue sarcoma, 
to include as secondary to herbicide exposure.

11.  Entitlement to service connection for chloracne, to include 
as secondary to herbicide exposure.

12.  Entitlement to an effective date prior to February 15, 2005, 
for the award of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 
1968, and from September 1988 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
awarded the Veteran service connection, effective February 15, 
2005, for PTSD, and awarded him a 50 percent initial rating.  The 
Veteran subsequently initiated and perfected an appeal of the 
initial rating and effective date assigned his service connection 
award.

In a December 2007 rating decision, the Veteran was awarded an 
initial rating of 100 percent (total schedular) for his service-
connected PTSD, effective February 15, 2005.  Because he was 
granted the maximum schedular rating available for his service-
connected disability, the issue of entitlement to an increased 
initial rating for PTSD is no longer before the Board.

This appeal also arises from a March 2008 rating decision which 
denied service connection for osteoarthritis of the knees and 
elbows, neurological disorders of the upper and lower 
extremities, soft tissue sarcoma, chloracne, and a respiratory 
disorder.  The Veteran subsequently initiated and perfected 
appeals of these rating determinations, and these issues are part 
of his pending appeal.  In July 2009, the Veteran testified 
before the undersigned Veterans Law Judge, seated at the RO.

In October 2009, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC), in Washington, D.C., for further 
evidentiary development.  

The appeal is REMANDED to the RO via the AMC in Washington, D.C.  
VA will notify the appellant if further action is required.


REMAND

While this case was in remand status, the Board notes additional 
service treatment records were received.  The Veteran had a 
period of active duty for special work (ADSW) from September 1988 
to March 1989.  The available service treatment records (STRs) 
for this time period only include one treatment record in 
February 1989.  It is unclear whether the Veteran would have been 
given entrance and separation examinations.  To ensure a complete 
record, the RO/AMC is requested to conduct an additional search 
specifically requesting the Veteran's treatment records from 
September 1988 to March 1989, to include the entrance and 
separation examination reports if existing.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to conduct an 
additional search for any existing STRs, 
specifically requesting the Veteran's 
treatment records from September 1988 to 
March 1989 including the entrance and 
separation examination reports if existing.

2.  Thereafter, readjudicate the claims.  If 
any benefit on appeal remains denied, the 
RO/AMC should furnish the Veteran a 
supplemental statement of the case and 
provide the Veteran and his representative 
with the appropriate period of time to 
respond.

The appellant has the right to submit additional evidence 
(including any copies of STRs that he may possess) and argument 
on the matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

